Citation Nr: 1641694	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right leg disorder, to include right piriformis syndrome with right sciatica.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression, sleep disorder, and alcohol abuse)

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disorder (claimed as muscle damage).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2013, among other things, the Board denied the Veteran's claims for service connection for a right foot disorder and left leg disorder, and remanded the Veteran's claims for service connection for left foot, right ankle, left calf, and right leg disorders for further development.  While on remand, in an August 2015 rating decision, the RO granted service connection for left foot, right ankle, and left calf disorders.  The Veteran's claim for service connection for a right leg disorder remains on appeal.

The following claims are ones for which the Veteran was provided a rating decision and has filed a notice of disagreement.  However, it is clear from a review of the file that the RO is already developing these initiated appeals.  As such, they will not be remanded by the Board.  The issues are: service connection for a left ankle disorder, service connection for a bilateral knee disorder, whether new and material evidence has been received to reopen a claim for service connection for a left leg disorder (claimed as tendonitis), a compensable rating for bilateral hearing loss, a rating in excess of 20 percent for plantar fasciitis left foot, a compensable rating for Achilles tendonitis right ankle muscle damage, and a compensable rating for left calf muscle damage.

In a February 2015 rating decision, the RO continued the Veteran's noncompensable rating for his service-connected bilateral hearing loss, denied service connection for a back condition, left ankle condition, headaches, depression (also claimed as sleep disorder and alcohol abuse), and bilateral knee condition, and declined to reopen claims for service connection for a bilateral foot condition, tendonitis in the bilateral legs, and Achilles tendonitis right ankle muscle damage.  The Veteran filed a March 2015 NOD with respect to service connection for Achilles tendonitis right ankle muscle damage, tendonitis pain and numbness of the lower extremities, bilateral foot muscle damage, headaches, bilateral knee condition, back condition, an acquired psychiatric disorder to include depression, and left ankle condition.  The Board notes that a March 2016 rating decision again denied service connection for a back condition and depression.  

The Veteran filed a timely NOD with respect to the last four issues listed above.  However, there is no indication from the claims file that the RO has noted that the Veteran has initiated appeals as to these matters.  Therefore, they must be remanded, as is detailed below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2015, July 2015, and August 2015 rating decisions, the RO denied service connection for a back condition, headaches, and depression (also claimed as sleep disorder and alcohol abuse), and declined to reopen a claim for service connection for a right foot condition.  The Veteran filed timely NODs with respect to the denials of his service connection and request to reopen claims.  The RO has not initiated an appeal as to these matters.  Therefore, the Veteran is entitled to be furnished an SOC which addresses these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These matters are, therefore, remanded for issuance of an SOC.

With regard to the claim for service connection for right leg disorder, the Board finds that remand is appropriate in order to obtain additional medical opinion.  

In accordance with the Board's July 2013 remand directives, the Veteran underwent VA examination in May 2015 in relation to his right leg disorder claim.  The VA examiner diagnosed the Veteran with right piriformis syndrome with right sciatica.  The VA examiner opined that the Veteran's current right leg disorder was less likely than not caused by his October 1980 right buttock contusion in service.  The VA examiner explained that the Veteran's in-service injury had resolved, that the Veteran's separation examination showed no residual symptoms of the injury, and that his current disorder was unrelated.  

The Veteran is service connected for left foot, right ankle, and left calf disorders, among others.  In a June 2013 brief, the Veteran's representative argued that the Board should consider whether any of the Veteran's service-connected lower extremity disorders caused or aggravated additional problems, such as the Veteran's right leg disorder.  As the record does not contain a medical opinion addressing secondary service connection and such opinion is necessary for adjudication of the Veteran's claim, remand is appropriate to obtain additional medical opinion.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish an SOC to the Veteran addressing the issues of entitlement to service connection for a back condition, headaches, acquired psychiatric disorder (also claimed as depression, sleep disorder, and alcohol abuse), and the issue of whether new and material evidence has been received to reopen a claim for service connection for a right foot condition.  These claims should be returned to the Board only if the Veteran perfects a timely appeal.

2.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to the claim for service connection for right leg disorder.

3.  Obtain any additional VA treatment records.

4.  After completing the above development, return the claims file to the examiner that conducted the right leg examination in May 2015 or another suitable examiner.

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's right piriformis syndrome with right sciatica is caused by or aggravated by the Veteran's service-connected left foot plantar fasciitis, Achilles tendonitis right ankle muscle damage, or left calf muscle damage.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

5.  Readjudicate the claim for service connection for right leg disorder.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

